Sloan, J.

(Dissenting.) I am unable to agree with the majority opinion. The language used by the Supreme Court of the United States in the Reitz and Keeler cases, is so broad and sweeping, that it makes the States Motorist Financial Responsibility Laws (and there are at least forty-five states which have them) untouched and unaffected by the Federal Bankruptcy Act. Despite the provision of the bankruptcy act that “A discharge in bankruptcy shall release a bankrupt from all of his provable debts,” the U.S. Supreme Court held that a plaintiff could still exercise his right to force *76a negligent defendant to pay a judgment for property damage. In other words, a negligent defendant was not released from this debt.
The Supreme Court said, “Because the ‘police power’ of a state, especially when exerted for the protection of life and limb, is as pervasive as any of the reserved powers of the States and should be respected unless there is a clear collision with a national law which has the right of way under the Supremacy Clause of Article VI. The fact that the consequences of ... the Act may in fact have subjected a debtor to the payment of money of which as an obligation in the creditor-debtor relation he was quit did not lead the Court to hold that the State had intruded into the bankruptcy domain or subverted the purpose of the bankruptcy law. The Utah Safety Responsibility Act leaves the bankrupt to same extent burdened by the discharged debt. Certainly some inroad is made on the consequences of bankruptcy if the creditor can exert pressure to recoup a discharged debt, or part of it, through the leverage of the States licensing and registration power. But the exercise of this power is deemed vital to the States well being, and from the point of view of its interests is wholly unrelated to the considerations which propelled Congress to enact a national bankruptcy law.”
It seems to me that it makes no difference whether the adjudication in bankruptcy comes before or after the injured plaintiff’s judgment *77for damages. In fact the Ohio courts have held just that. In the case of Smith, v. Hayes, 60 Ohio Ops. 112, 133 NE2d 443 (1955) a suit for damages was filed against the petitioner on May 21, 1953, and on June 16, 1955 a judgment was entered against him for $440. However on June 14, 1955 he was adjudicated a bankrupt listing the claim as one of his debts. The petitioner moved to have the judgment set aside. The Ohio Motorist Financial Responsibility Statute provided that a discharge in bankruptcy does not relieve the debtor from the provisions of that Statute. The Court denied the motion and held that the policy of the state requires that a discharge in bankruptcy does not relieve the debtor from provisions of the Motorist Financial Responsibilty Code relative to the suspension of the privilege to operate a motor vehicle upon the state highways.
To hold that the obtaining of a judgment must come before the bankruptcy, is to give an unwarranted award to the fleet footed negligent defendant who runs to and reaches the bankrutpcy court before he is brought to justice in the state court.
If as the Supreme Court has said the States Motorists Financial Responsibility Laws are paramount to the bankruptcy act, then the latter should not at any time, in any forum, be allowed to act as road block to an injured plaintiff who has his mind invoking his states Motorist Financial Responsibility laws.
*78For the foregoing reasons, I believe the action of the trial justice was correct.